Case: 12-40637       Document: 00512272483         Page: 1     Date Filed: 06/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 13, 2013
                                     No. 12-40637
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

JASON ROY THOMAS,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 1:11-CR-48-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       The Federal Public Defender appointed to represent Jason Thomas has


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40637    Document: 00512272483     Page: 2   Date Filed: 06/13/2013

                                 No. 12-40637

moved to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Thomas has filed a response in which he moves for appointment of counsel.
      We have reviewed counsel’s brief, the relevant portions of the record
reflected therein, and Thomas’s response. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accordingly,
the motion to withdraw is GRANTED, counsel is excused from further responsi-
bilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2. The motion
for appointment of counsel is DENIED.




                                       2